DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the RCE filed on 1/5/21.
	Claims 1-4, 6-14, and 16-20 are pending.

Response to Arguments
	The applicant fails to provide an objective standard by which the relative terms “internal” or “external” are determined to correspond with internal or external entities, particularly relative to a business entity. The applicant has failed to provide sufficient examples or teachings that can be used to know the extent to which an entity is positioned (i.e., internal or external), even without a precise numerical measurement. In an effort to advance prosecution, the applicant may, for instance, submit specific categories or groups of entities that the applicant describes to be internal or external to, specifically, the recited business entity.  See MPEP 2173.05(b).
	With respect to the applicant’s argument that the cited reference of Griffith and the present application are fundamentally different and therefore cannot render the claims obvious, the examiner respectfully disagrees. Griffith is related to securing user access to electronic content such as by ensuring proper authentication of user data when accessing private or sensitive information and only allowing access upon stringent assurances that a person requesting the private or sensitive information is verified (col. 1, lines 7-17), while the present application is similarly related to knowing details about clients such as for financial transactions (Specification, [0002]). While these similarities should be 
Further, the applicant argues that the combination of Andrade with Griffith is improper because they are directed to different concepts. Upon further consideration, the examiner respectfully disagrees because, as mentioned previously, references need not be from the same field of endeavor because known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  And since both Andrade and Griffith are in fact from the same filed of endeavor related to automated customer verification (Andrade in the case of personal identification and verification [0002]; Griffith in the case of user authentication such as during a financial transaction (col. 2, lines 12-26)), both references are reasonably pertinent to the problem of validating financial transactions of users with respect to regulations that require financial institutions to know details about their clients (Specification, [0002]). The combination of Andrade with Griffith would not change the principle of operation of Griffith because both are related to substantiating user/customer information, particularly with respect to financial transactions (Specification, [0002]); rather, the combination would merely involve reapplying the principle of operation of user verification of Griffith to the field of user verification of Andrade (See MPEP 2143).  
With respect to the recited “Know Your Customer” and specifically the amended limitation based on FINRA Rule 2090, this limitation recites an intended use for which the customer data of the recited claim is intended to be used for data corresponding with a requirement under Financial Industry Regulatory Authority Rule 2090. That is, the claim makes no specific mention of an application to which Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”). 
	Even further, “Know Your Customer data required under Financial Industry Regulatory Authority Rule 2090” is non-functional, descriptive material, describing the environment (e.g., the FINRA financial environment) in which the claimed invention operates. The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963)).
	However, in an effort to pursue compact prosecution, the examiner has gone ahead and applied prior art to the amended limitation with respect to the recited data (i.e., “Know Your Customer data required under Financial Industry Regulatory Authority Rule 2090”, explained in the Office action below. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "client’s organization" and the terms “internal” and “external” with respect to the “client’s organization” in claims 4, 6, 14, and 16 are relative or subjective terms which render the claim(s) indefinite.  The terms “client’s organization,” “internal,” and “external” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what constitutes a “client’s organization” much less what the boundaries of such an organization might be which would give the user an understanding of an entity “internal” to the client’s organization versus an entity “external” to the client’s organization. There is no objective understanding for what the “client’s organization” encompasses, much less what may be determined to be “internal” versus “external” to the client’s organization. 
With respect to “internal” and “external,” the applicant fails to provide an objective standard by which an internal or external entity is determined to be internal or external, respectively, to a business 
Further, a claim that requires the exercise of subjective judgment without restriction (i.e., determination of the meaning of “client’s organization”) may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials). Without even knowing an objective meaning for a client’s organization, it becomes even more problematic to determine by the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 10-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US 10,438,200, Herein “Griffith”) in view of Vohra et al. (US 20150317296, Herein “Vohra”) in view of Andrade (US 20160283941) in view of Dryden (US 20070130042) in view of Finra (https://www.finra.org/sites/default/files/NoticeDocument/p122778.pdf; Herein “Finra”).
Regarding claim 1, Griffith teaches a method for collecting and validating Know Your Customer data (transaction data, such as authorization data (e.g., device cookie data, user identifiers, location data, etc.) which is collected by the progressive authorization determination system and validated according to a progressive authorization determination, such as involving determining a confidence indicating a likelihood that a particular user is presently operating the user device (col. 5, lines 16-37)); Examiner’s note: The specification describes know your customer data as, for instance, transaction data [0007]) for the purpose of client onboarding (analyzing a customer (e.g., user) identity (fig. 3) such as in a manner in which users/customers interact with the system (col. 10, lines 33-58; col. 23, lines 1-7; fig. 5 showing a process for interacting with a user/customer of a vending machine)), comprising:
in an information processing apparatus comprising at least one computer processor (computer system (fig. 2)):
creating Know Your Customer requirements (progressively get to know the customer by progressively identifying the customer/user, such as by requesting first authorization data and based on the first authorization data determining second authorization data in order to better know the identity of the customer/user (col. 5, lines 16-37) so that the system may better customize user experiences based on user profile information (col. 1, lines 55-67; col. 2, lines 1-26)) and trigger conditions for a client (trigger conditions for progressive authorization, triggering progressively higher levels of authorization (col. 5, lines 16-37); further, determine whether to provide the user profile information to a merchant based on whether the system is triggered to provide the user preference information to the merchant (col. 4, lines 21-53)) based on user configurable requirements (e.g., user profile information of users (col. 1, lines 55-67; col. 2, lines 1-26) and a rules engine (e.g., user preferences regarding products (col. 4, lines 21-53); progressive authorization triggering rules (col. 5, lines 16-37));
receiving Know Your Customer data for the client from a client data exchange module (receive customer authorization data (e.g., cookie information, location information) (col. 5, lines 16-37));
triggering the receipt of additional Know Your Customer data in response to a trigger condition being met by the received Know Your Customer data (progressive user authorization based on successive triggering conditions to further get to know/authorize the user (col. 5, lines 16-57); Examiner’s note: “a trigger condition” is interpreted to not necessarily be based on the previously recited “trigger conditions for a client” nor based on “user configurable requirements and a rules engine”; in other words, it is not clear that “a trigger condition” is necessarily based on the previously recited “trigger conditions for a client”);
receiving document data (receiving a template/widget for presenting user information, the template/widget determining the form of the data in which the data may be presented to the user 
validating the Know Your Customer data (validating the user data (col. 5, lines 16-57)) and the document data (validate the data of the user that may be presented, such as whether the presented content of the document should include a full or oshortened form of the particular user’s address, for instance (col. 7, lines 4-14)); and
auto populating a Know Your Customer record with the validated Know Your Customer data and the document data (based on validating the user identity (col. 5, lines 16-57), the merchant form data may be auto-populated based on customer-validated profile information (col. 5, lines 58-67; col. 6, lines 1-51); e.g., the form may auto populate the customer’s name (e.g., “Hello Jane Doe!” (col. 6, lines 10-45)).

	However, Griffith fails to specifically teach receiving document data from a document digitization module.
	Yet, in a related art, Vohra discloses importing and validating form field data from a scanned/digitized document [0006] and receiving such data as form field data from the digitized document including, e.g., data filled in the form fields ([0007], [0008], and [0022]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the receiving document data from a scanned form of Vohra with the rendering document data of a received user interface format/form of Griffith to have receiving document data from a document digitization module. The combination would allow for, according to the motivation of Vohra, verifying/analyzing document data of a scanned document such as by correlating specific fields and identifying data corresponding with particular fields such that a user may 
	Furthermore, Vohra teaches:
creating Know Your Customer requirements (e.g., create form field rules based on client/customer data such as the relationship between form fields and data types based on user customer data ([0050] to [0053])) and trigger conditions (e.g., trigger retrieval of certain data based on a user entry of certain data and prior user submissions ([0050] to [0053])) for a client based on user configurable requirements from the user-configurable rules engine (e.g., rules are determined based on data entered by the one or more previous users who filled out the document [0054]);
receiving Know Your Customer data for the client from a client data exchange module (e.g., accessing user profile characteristics [0053]);
triggering the receipt of additional Know Your Customer data in response to a trigger condition being met by the received Know Your Customer data (e.g., based on a first user input, additional information may be requested from the user such as rendering a second form-field entry entity prominently with respect to a first form-field entry entity [0054]);
receiving document data from a document digitization module (receive scanned document based on digitation module 204 (fig. 2));
validating the Know Your Customer data (extract certain data from the user profile which corresponds with form field data types [0053]) and the document data (the document data from the scanned document [0006] validated by determining form field data types [0026]; validating [0009] such and
auto populating a Know Your Customer record with the validated Know Your Customer data and the document data (auto-populate a subsequently rendered form based on the validated document data of a previous user who entered data into a similar, corresponding form [0029] in addition to validated customer data including, e.g., auto-populating based on user profile information [0033]; auto-populating a form (i.e., customer record) with the customer data determined to exist (i.e., be valid) in the document data (e.g., form fields) determined to correspond with the same customer data types [0033]).
	
	Even though Griffith discloses authentication of a prospective client with respect to private or sensitive information (col. 1, lines 7-17), as described above, Andrade makes abundantly clear with respect to Griffith in view of Vohra the teaching of the following: collecting and validating Know Your Customer data for the purpose of client onboarding.
	In a related art, Andrade discloses client onboarding by performing personal/client identification and verification for transactions [0026] for registering a user by way of authentication ([0028] to [0036]) with respect to know-your-customer and transaction monitoring [0019], further based on a way to perform personal/client identification and verification for monitoring and controlling/restricting user access with respect to the Know Your Customer data for the purpose of client onboarding ([0022] and [0023]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the collecting and validating know your customer data for the purpose of client onboarding of Andrade with the collecting and validating transaction data for client authorization of Griffith in view of Vohra to have collecting and validating Know Your Customer data for 
	Furthermore, Andrade teaches:
	creating Know Your Customer requirements (e.g., requirements for certain credential data, such as transaction approval rules including, e.g., requisition of a valid credential from the customer, requisition of one or more approval private keys from one of the central approval servers for signing transaction input and for signing whole transaction, etc. [0202]) and trigger conditions for a client based on user configurable requirements and a rules engine (restricting transaction approval rules including, e.g., requisition of a valid credential from the sender, requisition of one or more approval private keys from one of the central approval servers ([0158]; see also [0051]); user configurable requirements including, e.g., a client transaction criteria [0260] and central transaction criteria [0110]);
	receiving Know Your Customer data for the client from a client data exchange module (receiving user verification data such as documents for proof of legal identity of a registrant [0029]; 
	triggering the receipt of additional Know Your Customer data in response to a trigger condition being met by the received Know Your Customer (verify the user’s legal identity and, based upon the verification, create user-specific credentials [0253] by requiring the user to identify oneself using two different things, such as receiving additional data including a login name and login password [0258]; upon successful verification of a user’s legal identity [0092], triggering the receipt of additional customer data such as credential and contact information ([0129] to [0135]) in addition to receiving approval private key [0051]; Examiner’s note “received Know Your Customer” appears to include a typographical error, making the interpretation unclear);
	receiving document data (legal identity corresponding with a copy of the identity page of the user’s passport [0255]; received document data for verification, submitted by the user ([0029] and [0030])) from a document digitization module (digitized document received via a module by way of, e.g., such services as MiiCard or IDchecker [0255] for receiving the user’s submission of the user’s documents for proof of the legal identity of the user/registrant [0257]);
	validating the Know Your Customer data (upon receiving the user legal identity, verify the user’s legal identity; upon validating the user’s legal identity, acquire additional user data and authenticate the user’s identity, such as performed according to two-factor authentication ([0257] and [0258]); further, validating the approval private key for signing the transaction and rejecting the transaction if a required private key is missing [0058] or rejecting the transaction if the transaction does not meet the central transaction criteria [0216]) and the document data (validating data using data received from a document copy of the identity page of the user’s passport ([0029], [0030], and [0255]); and
auto populating a Know Your Customer record with the validated Know Your Customer data and the document data (populating a database report by executing mapping and storing the user data, credential and legal identity [0262] further including data from a document, such as document/information about the user’s legal identity including, e.g., a copy of the identity page of the user’s passport [0255]; validation performed based on, e.g., user registration information and received documents submitted by the user for proof of legal identity of the registrant user ([0029] and [0030])).

	However, Griffith in view of Vohra in view of Andrade fails to specifically teach required under Financial Industry Regulatory Authority.
	Yet, in a related art, Dryden discloses gathering user data such as data for interest for potential IPO investors and gathering the data in compliance with Know Your Customer in association with the New York Stock Exchange, such as by gathering account email information in order to accept and process user requests ([0030] and [0070]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the verifying Know Your Customer data required under Financial Industry Regulatory Authority of Dryden with the verification of Know Your Customer data of Griffith in view of Vohra in view of Andrade to have required under Financial Industry Regulatory Authority. The combination would allow for, according to the motivation of Dryden, securing account transactions common within the financial field ([0001] to [0008]) such as required by investors engaging with the New York Stock Exchange and Know Your Customer data that is to be verified in order to process investors and/or shareholders transactions such as by gathering user profile information [0030] to verify the user and ensure safe and legal transactions and comply with NYSE rules [0022]. 

required under Financial Industry Regulatory Authority Rule 2090.
	Yet, in a related art, Finra (https://www.finra.org/sites/default/files/NoticeDocument/p122778.pdf) discloses FINRA Rule 2090 is modeled after NYSE Rule 405(1) and requires firms to use “reasonable diligence” to know every customer (p. 2).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the verification performed based on requirements under the Financial Industry Regulatory Authority Rule 2090 of Finra with the Know Your Customer validation under NYSE rules of Griffith in view of Vohra in view of Andrade in view of Dryden to have required under Financial Industry Regulatory Authority Rule 2090. The combination would allow for, according to the motivation of Finra, complying with SEC approved FINRA’s proposal to adopt rules governing know-your-customer and suitability obligations for the FINRA rules, these rules being based on, at least, NYSE rules, thus allowing for ensuring investor protection and promoting fair dealing with customers and ethical sales practices (pp. 1 and 2). 

Regarding claim 2, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 1, as explained above.
Furthermore, Vohra teaches the method of claim 1, further comprising:
identifying one or more missing pieces of Know Your Customer data based on the Know Your Customer requirements (identify a gap/similarity in know your customer data (e.g., file attachment) and document data (e.g., prior file attachments) based on a requirement that the file attachment be included with the document data based on previously identified file attachments by prior users [0055]).

	Furthermore, Andrade teaches identifying one or more missing piece of Know Your Customer data based on the Know Your Customer requirements (identify if a required signature is missing from the transaction and, if the transaction is missing, then do not broadcast the transaction [0292], further based on signature requirements such as requirements for determining private keys ([0057] and [0058]); identified missing private keys [0058]; even further, restricting transaction approval rules based on missing a valid credential from the sender [0158]).

Regarding claim 3, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 1, as explained above.
Furthermore, Griffith teaches the method of claim 1, wherein the step of creating Know Your Customer requirements for the client based on user configurable requirements and a rules engine comprises:
receiving the Know Your Customer requirements from a user interface (a user my determine a requirement to hide sensitive user information such as address information by identifying an image selected by the particular user to represent the user’s address that can be rendered as an iamge of the user’s home rather than rendering the sensitive user information (col. 8, lines 19-30));
receiving a plurality of rules for the Know Your Customer requirements (e.g., a rule to render the image of the user’s home rather than rendering the sensitive information (e..g, address) corresponding with the user profile (col. 8, lines 10-30)); and
receiving a modification of a country or product for one of the rules (modify the user information for rendering to the user, such as determining a replacement address image for rendering in place of the user’s sensitive address information (col. 8, lines 19-30); alternatively, the user may determine to receive the full address information, thus instructing the system to present the user’s 

Regarding claim 4, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 1, as explained above.
Furthermore, Griffith teaches the method of claim 1, wherein the step of receiving the Know Your Customer data from a client data exchange module comprises:
requesting the Know Your Customer data from a source internal to the client’s organization (user/customer data such as the user providing a user name/password associated with the user’s user profile information such that the user name/password is from the client (i.e., internal to the client’s organization) (col. 2, lines 15-26); e.g., user/customer product history (col. 11, lines 45=67; col. 12, lines 1-3), further comprising aggregating the transaction data from an account level to a client level (e.g., aggregate user’s individual transactions to a level aggregated to indicate an aggregation/client interest in an aggregated product-related information with respect to the client based on an aggregation or products corresponding with different accounts (e.g., products, devices, etc.) (col. 11, lines 45-67; col. 12, lines 1-3)) and summarizing the aggregated transaction data at the client level (e.g., aggregated history/transaction information such that the user’s interest may be summarized, such as a product of interest that the user may be interest in based on the user’s respective historical product-related transactions (col. 11, lines 45=67; col. 12, lines 1-3))); and
receiving and ingesting the Know Your Customer data from the source internal to the client’s organization (user input (col. 2, lines 15-26)).

Furthermore, Andrade teaches client’s organization (one or more potential or existing currency users [0027]) and, further, requesting the Know Your Customer data from a source internal to the client’s organization (request customer data from a source including the potential or existing currency user, and, in particular, customers within the organization of potential or existing currency users ([0025] to [0028])); and
receiving and ingesting the Know Your Customer data from the source internal to the client’s organization (registration interface receiving user registration information requiring authentication and, further, requesting the submission of documents for proof of legal identity of registrant ([0028] and [0029])).

Regarding claim 10, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 1, as explained above.
Furthermore, Griffith teaches the method of claim 1, further comprising performing a scoping call to identify required customer data to be captured for the Know Your Customer requirements (the user may indicate which profile information may be retrieved as part as the customer data to be made available for the merchant transaction (col. 10, lines 19-32)).

Regarding claim 11, Griffith teaches a system for collecting and validating Know Your Customer data for the purpose of client onboarding (a computer system for interfacing with customer data (figs. 1 and 2), further involving authenticating users (col. 1, lines 7-17); confirming the user during a transaction (col. 3, lines 1-6)), comprising: 
an electronic device comprising at least one computer processor (computer system (fig. 2)) and executing a client onboarding computer program (software modules (figs. 3 and 5));  
a user-configurable rules engine (software modules operating on computer system (Fig. 2)); 
a client data exchange module (fig. 2); 
a document digitization module (fig. 2); and 
a document repository (repository of merchant information submitting requests for form data (col. 13, lines 1-26)); wherein:
Claim 11 recites similar limitations as claim 1 – see rationale above.

Regarding claim 12, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 11, as explained above.
Furthermore, Vohra teaches the system of claim 11, wherein the client onboarding computer program identifies one or more missing piece of Know Your Customer data based on the Know Your Customer requirements (e.g., identify a gap/similarity between customer data such as filenames of documents of the respective customer and the filenames of documents that have a same or similar filename to documents attached by previous users to the document (i.e., document data) to identify a gap/similarity in document filenames in order to, based on a rule for identifying a current customer data entry, identify a customer/client file for attaching to the document [0055]).

	Furthermore, Andrade teaches wherein the client onboarding computer program identifies one or more missing piece of Know Your Customer data (e.g., missing user credential data such as transactions missing nay one of the required private keys [0058]) based on the Know Your Customer requirements (identify if a required signature is missing from the transaction and, if the transaction is missing, then do not broadcast the transaction [0292], further based on signature requirements such as requirements for determining private keys ([0057] and [0058])).

Regarding claim 13, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 11, as explained above.
Furthermore, Vohra teaches the system of claim 11, wherein the client onboarding computer program creates the Know Your Customer requirements for the client by receiving the Know Your Customer requirements from a user interface (data entered by one or more previous users [0054]), receiving a plurality of rules for the Know Your Customer requirements (e.g., identify a rule for attachments that makes suggestions for a current attachment based on file attachments entered by previous customers, thus better knowing customers’ likely behaviors ([0054] and [0055])), and receiving a modification of a country or product for one of the rules (update a value corresponding with a product (e.g., form field) such that the updated/modified product value is a likelihood that a given product/field is correlated with another product/field ([0092] and [0093]).

Regarding claim 14, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 11, as explained above.
Furthermore, Griffith teaches the system of claim 11, wherein the client onboarding computer program receives the Know Your Customer data from a client data exchange module by requesting the Know Your Customer data from a source internal to the client’s organization and receiving and ingesting the Know Your Customer data from the source internal to the client’s organization (accessing the information directly from the user profile information (col. 5, lines 15-67; col. 6, lines 1-67; col. 7, lines 1-67; col. 8, lines 1-30)).

	Furthermore, Andrade teaches wherein the client onboarding computer program receives the Know Your Customer data from a client data exchange module (verifying, e.g., the user’s legal identity and creating a personal/client account ([0188] and [0189])) by requesting the Know Your Customer data from a source internal to the client’s organization (a source internal to the client’s own determination of the user’s legal identity ([0188] and [0189]) such as involving a passport [0255]) and receiving and ingesting the Know Your Customer data from the source internal to the client’s organization (receiving the data through the user portal, such as a web-based interface concerning the user provide document/information about a legal identity [0255]).

Regarding claim 20, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 11, as explained above.
Claim 20 recites similar limitations as claim 10 – see rationale above.


	Claim(s) 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra, as applied above, and further in view of Lovato et al. (US 20190188790, Herein “Lovato”) in view of Purves et al. (US 20150154588, Herein “Purves”).
Regarding claim 6, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 1, as explained above.
Furthermore, Griffith teaches the method of claim 1, wherein the step of receiving Know Your Customer data from a client data exchange module comprises:
requesting the Know Your Customer data from a source external to the client’s organization (e.g., requesting user data from the user such as by requesting and receiving authorized access to user profile information (col. 10, lines 10-32);
receiving the Know Your Customer data from the source external to the client’s organization (receiving the information by the merchant from the user (col. 10, lines 10-32)); and
mapping the Know Your Customer data to a globally accepted standard format (mapping the user’s customer data such as product information to a standard object such as one or more products that the merchant carries that the particular user is likely interested in (col. 11, lines 45-67; col. 12, lines 1-3)).

However, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra fails to specifically teach source external to the client’s organization.
Yet, in a related art, Lovato discloses requesting data external to the client’s organization such as a third party company that performs a validation of the user’s funds, such as by determining whether funds in USD and a foreign currency are sufficient to cover the examined transaction [0051]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the requesting data external to the client’s organization of Lovato with the requesting data internal to the client’s organization of Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra to have source external to the client’s organization. The combination would allow for, according to the motivation of Lovato, increasing the convenience of onboarding prospective customers particularly with respect to collecting and validating know your customer data that is retrieved external to the client’s organization, which is normally a difficult and invonvenieent process during such financial transactions, particularly when multiple organizations, currencies, commodities, and the like are involved in the transaction; as such, it is convenient to be able to distinguish and manage data that is either internal or external to the client’s organization [0005] which is afforded conveniently by an external organization capable of analyzing the user data specific to data external to the user’s organization, such as currency data that may be held and maintained externally [0051].
Furthermore, Lovato teaches: 
requesting the Know Your Customer data from a source external to the client’s organization (in addition to requesting data internal to the user such as based on the user’s credit/debit card authorization and verifying the user through proper know your customer procedures, an external source may also be requested for data from which the know your customer data is received, such as receiving sufficient fund information from a third party company which provides information on the sufficiency of funds for the examined user [0051]);
receiving the Know Your Customer data from the source external to the client’s organization (receiving the fund sufficiency data indicating whether funds are fully available to cover the examined transaction [0051]); and
mapping the Know Your Customer data to a globally accepted standard format (mapping the customer data to a currency, such as a base currency and a complementary currency [0051]).

However, while Lovato disclose customer data in a format such as USD or a currency in a complementary currency format [0051], Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra in view of Lovato fails to specifically teach globally accepted standard format.
Yet, in a related art, Purves discloses mapping the customer data to a format including, e.g., currency type [0146].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the mapping customer data to a standard format corresponding with, e.g., a currency type of Purves with the auto filling of customer data based on a scanned document of Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra in view of Lovato to have globally accepted standard format. The combination would allow for, according to the motivation of Purves, implementing digital commerce during transactions [0004] for better facilitating the generation of user account data with merchants based on received data [0051] by taking into account customer 

Regarding claim 7, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra in view of Lovato in view of Purves teaches the limitations of claims 1 and 6, as explained above.
Furthermore, Purves teaches the method of claim 6, wherein the globally accepted standard format is based on ISO country code or currency code (currency code ([0146] and corresponding table)).	

Regarding claim 16, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 11, as explained above.
	Claim 16 recites similar limitations as claim 6 – see rationale above.

Regarding claim 17, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra in view of Lovato in view of Purves teaches the limitations of claims 11 and 16, as explained above.
Claim 17 recites similar limitations as claim 7 – see rationale above.


	Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra, as applied above, and further in view of Mok et al. (US 20100228721, Herein “Mok”).
Regarding claim 8, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 1, as explained above.
Furthermore, Vohra teaches the method of claim 1, wherein the step of receiving document data from a document digitization module comprises:
classifying a document comprising the document data as a structured document (classifying form fields of the scanned document [0026]) or an unstructured document (a first and a second field of a document may either be structure (i.e., highly correlated) or unstructured (i.e., lowly correlated) [0029]);
recognizing characters in the document using an optical character recognition engine (ocr [0004]; scan document [0006]).

However, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra fails to specifically teach:
extracting content from text in the unstructured document or identifying content in the structured document.
Yet, in a related art, Mok discloses a scanned document and determining/recognizing content in either the structure or unstructured document, such as identifying content of the structured or unstructured document such as searchable metadata used to search for the respective documents [0035].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determining identifying/descriptive searchable text of a corresponding structured or unstructured document of Mok with the extracting data/fields from a scanned document of Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra to have extracting content from text in the unstructured document or identifying content in the structured 
Furthermore, Mok teaches:
transforming the content into a document taxonomy (a taxonomy of structured and unstructured document formats ([0010] to [0014]), further including a taxonomy of different degrees [0035]); and 
updating a metadata repository with the transformed content (document metadata [0035], the metadata being used to organize the data ([0036] and [0040] to [0042])).

Regarding claim 18, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 11, as explained above.
Claim 18 recites similar limitations as claim 8 – see rationale above.


	Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra, as explained above, and further in view of Narasimhan et al. (US 20160012031, Herein “Narasimhan”).
Regarding claim 9, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 1, as explained above.
the method of claim 1, further comprising:
generating a narrative text for the Know Your Customer data and the document data (rendering user summary information on the user interface (col. 11, lines 15-44) further including the same information which may be provided to the merchant in a template format, such as an ordered ranking of preferences (col. 11, lines 29-44)), comprising:
receiving an identification of a template for the narrative text (an ordering for content, such as an ordered ranking of user preferences (col. 11, lines 29-44)); 
receiving customer due diligence field values (the user may verify the user’s respective information corresponding with the user field values (col. 11, lines 4-67; col. 12, lines 1-3); Examiner’s note: “customer due diligence” is non-functional descriptive or intended use language; The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963)).

However, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra fails to specifically teach generating text based on the templates and the customer due diligence field values.
Yet, in a related art, Narasimhan discloses generating text (e.g., messages) based on message template in a financial institution system [0002] and customer due diligence filed values (e.g., due diligence needs list message [0008]) for auto populating information fields within the message template [0009]; due diligence data ([0027], [0028], and [0037]). 


Regarding claim 19, Griffith in view of Vohra in view of Andrade in view of Dryden in view of Finra teaches the limitations of claim 11, as explained above.
Claim 19 recites similar limitations as claim 9 – see rationale above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144